                       Case 20-10060-RAM          Doc 65    Filed 04/29/20     Page 1 of 3




           ORDERED in the Southern District of Florida on April 28, 2020.




                                                                       Robert A. Mark, Judge
                                                                       United States Bankruptcy Court
_____________________________________________________________________________


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI-DADE DIVISION
                                               www.flsb.uscourts.gov




        In re:                                              Case No. 20-10060-RAM
         ROSA MARIA VILLAMAN,                               Chapter 13



                                Debtor     /

                            ORDER CONVERTING CASE UNDER CHAPTER 13
                                   TO CASE UNDER CHAPTER 11

               The Debtor, Rosa Maria Villaman, filed a motion to convert this case to a case under
        chapter 11 of the Bankruptcy Code pursuant to 11 U.S.C. § 1307(d). On April 28, 2020,
        the motion came before the Court for hearing. The Court notes that this matter was
        properly noticed, that no order has been entered confirming a plan under § 1325, and
        that the debtor may be a debtor under chapter 11. Accordingly, it is

                ORDERED that:

                1.      This chapter 13 case is converted to a case under chapter 11. If not yet
                        filed, within 14 days after entry of this order, the debtor shall file a statement
                        as to whether the debtor is a small business debtor and, if so, whether
                        the debtor elects to have subchapter V of chapter 11 apply.

                                                    Page 1 of 3

       LF-107 (rev. 02/19/20)
                Case 20-10060-RAM           Doc 65     Filed 04/29/20    Page 2 of 3




         2.      The debtor shall:

                a.       within 14 days of the date of this order, file a list of the debtor’s equity
                         security holders of each class, showing the number and kind of
                         interests registered in the name of each holder and the last known
                         name and address or place of business of each holder, as required by
                         Bankruptcy Rule 1007(a)(3) and Local Rule 1019-1(C); and in
                         accordance with Local Rules 1007-2 and 1009-1(D);

                b.       within 14 days of the date of this order and if such documents have not
                         already been filed, file the statements, schedules and, if the debtor is an
                         individual, payment advices or the required statement regarding
                         payment advices and, unless the debtor is a case under subchapter V,
                         Official Bankruptcy Form 122B “Chapter 11 Statement of Your Current
                         Monthly Income”; and

                c.       as required under Local Rule 2081-1, file required payroll and sales
                         tax reports utilizing the Local Form “Debtor’s Notice of Filing Payroll
                         and Sales Tax Reports” and file the Local Form “Chapter 11 Case
                         Management Summary”;

                 d.      if the debtor is a small business debtor, file the most recent balance
                         sheet, statement of operations, cash flow statement and federal
                         income tax return or a statement made under penalty of perjury that no
                         balance sheet, statement of operations, or cash flow statement has been
                         prepared and no federal tax return has been filed. Access to filed tax
                         returns will be restricted for individual debtors as provided under Local
                         Rule 5005-1(A)(2)(c).

        3.     Within 2 business days of the date of this order, the debtor shall file, as
 applicable either Bankruptcy Form B 104 “For Individual Chapter 11 Cases: The List of
 Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are Not
 Insiders” or, for non individual debtors, Bankruptcy Form B 204 “For Chapter 11 Cases:
 The List of Creditors Who Have the 20 Largest Unsecured Claims Against You Who Are
 Not Insiders” as required by Bankruptcy Rule 1007(d).

         4.    If the debtor was the moving party, the debtor shall immediately pay a
 conversion fee of $932.00, if not previously paid. Failure to pay the required fees will
 result in dismissal of this case.

        5.   The Chapter 13 Trustee shall dispose of funds in the Trustee’s possession
 in accordance with Local Rules 1019-1(E), unless otherwise ordered by the Court.


                                               Page 2 of 3

LF-107 (rev. 02/19/20)
                Case 20-10060-RAM      Doc 65      Filed 04/29/20   Page 3 of 3




       6.     The debtor shall provide notice to affected parties of the deadline set pursuant
 to Local Rule 1019-1(J)(1) filing by a nongovernmental unit a request for payment of an
 administrative expense.

       7.     Failure of the debtor to comply with the provisions of this order may result in
 dismissal of this case without further hearing or notice.

        8.    If 11 U.S.C. § 1141(d)(3) applies, before a discharge can be issued, the
 debtor must complete a postpetition instructional course concerning personal financial
 management and file Official Bankruptcy Form 423 “Certification About a Financial
 Management Course” (unless the course provider files a certificate of completion on the
 debtor’s behalf).

                                             ###

 Submitted by:

 Elias Leonard Dsouza, Esq.
 Florida Bar No. 399477
 8751 W. Broward Blvd.
 Suite 301
 Plantation, FL 33324
 954-358-5911 (Telephone)
 954-357-2267 (Facsimile)
 Email: dtdlaw@aol.com

 The party submitting this order shall serve a copy of the signed order on all parties listed
 below and file with the Court a certificate of service conforming with Local Rule 2002-1(F).

 Debtor
 Attorney for Debtor
 U.S. Trustee
 Chapter 13 Trustee (if applicable)
 Attorney for Chapter 13 Trustee (if applicable)




                                          Page 3 of 3

LF-107 (rev. 02/19/20)
